Citation Nr: 1742058	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-52 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which found that new and material evidence had not been submitted to reopen the claims for service connection for hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2013 decision, the Board denied the appellant's claims for service connection for hearing loss and tinnitus.  The appellant did not appeal this decision. 

2.  Additional evidence associated with the claims file since the November 2013 Board decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims for service connection, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The November 2013 decision of the Board denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lay assertions of medical causation cannot serve as the predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  An appellant's own recitations of his medical history do not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).

In this case, the Board denied service connection for the Veteran's claimed hearing loss and tinnitus in November 2013.  The Veteran did not appeal the Board's decision.  Therefore, that decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

At the time of the November 2013 Board decision the evidence established that the Veteran experienced noise exposure during active service in Korea in the 1950s and that he had a current hearing loss and tinnitus disorders.  However, there was no evidence of a link between the current hearing loss and tinnitus and the Veteran's active service.  The medical opinions of record indicated that there was no nexus.  At the time of the prior denial the Board carefully considered the Veteran's lay statements related to his in-service noise exposure.  

The evidence received since the November 2013 Board decision includes a large volume of VA medical treatment records and the Veteran's written statements related to his noise exposure during service and his belief that this exposure caused his current hearing loss and tinnitus.  The VA treatment records continue to confirm that the Veteran has current hearing loss, for which he is prescribed hearing aids.  The VA medical evidence does not link the current disabilities to service or any noise exposure experienced therein.  His written assertions related to noise exposure during service and his belief that it caused his current disabilities are essentially identical to his assertions which were previously considered by the Board in the November 2013 decision; they do not constitute new and material evidence sufficient to reopen the claim.  Moray v. Brown, 5 Vet. App. 211 (1993); Chavarria v. Brown, 5 Vet. App. 468 (1993).  None of this evidence establishes a link between the current hearing loss and tinnitus and the Veteran's period of active service.  Rather, this evidence is merely cumulative of the prior evidence which established that he has current hearing loss and tinnitus disabilities, which he believes warrant service connection.  

In sum, the additional evidence obtained since November 2013 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims for service connection, and does not raise a reasonable possibility of substantiating the claims.  Rather, the evidence is cumulative of that already of record and considered in the prior Board decision.  As the evidence submitted is not new and material, the claims for service connection for hearing loss and tinnitus are not reopened, and the current appeal must be denied on that basis. 

As new and material evidence to reopen his finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

New and material evidence not having been received to reopen a claim for entitlement to service connection hearing loss, that benefit remains denied.

New and material evidence not having been received to reopen a claim for entitlement to service connection tinnitus, that benefit remains denied.



____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


